

	

		II

		109th CONGRESS

		2d Session

		S. 2450

		IN THE SENATE OF THE UNITED

		  STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Akaka (for himself

			 and Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To strengthen national security by

		  encouraging and assisting in the expansion and improvement of educational

		  programs in order to meet critical needs at the elementary, secondary, and

		  higher education levels, and for other purposes. 

	

	

		1.Short titleThis Act may be cited as the

			 Homeland Security Education

			 Act.

		2.Findings and

			 purpose

			(a)FindingsCongress makes the following

			 findings:

				(1)Investing in science, technology,

			 engineering, mathematics, and foreign language education is essential to

			 maintaining the competitive advantage and national security of the United

			 States. Significant improvements in the quantity and quality of science,

			 technology, engineering, mathematics, and foreign language instruction offered

			 in United States elementary schools and secondary schools are necessary.

				(2)For the past 3 decades, about one-third of

			 the baccalaureate degrees awarded in the United States have been granted in

			 science and engineering, compared to 59 percent in China and 66 percent in

			 Japan.

				(3)The United States is behind its European

			 counterparts in foreign language skills, in that one-half of European citizens

			 speak a second language while only 9 percent of Americans speak another

			 language.

				(4)Elementary schools and secondary schools in

			 the United States need more qualified teachers, equipment, and resources to

			 improve education in mathematics, science, and foreign languages.

				(5)The optimum time to begin learning a second

			 language is in elementary school, when children have the ability to learn and

			 excel in several foreign language acquisition skills, including

			 pronunciation.

				(6)Foreign language study can increase

			 children's capacity for critical and creative thinking skills, and children who

			 study a second language show greater cognitive development in areas such as

			 mental flexibility, creativity, tolerance, and higher order thinking

			 skills.

				(7)All people of the United States should

			 strive to have a global perspective. To understand the world around us, we must

			 acquaint ourselves with the languages, cultures, and history of other

			 nations.

				(8)Federal agencies have reported shortfalls

			 in language capability that is integral to, or directly support, every

			 discipline and is an essential factor in national security readiness, disaster

			 response, law enforcement, information superiority, and coalition peacekeeping

			 or warfighting missions.

				(b)PurposeIt is the purpose of this Act to ensure the

			 national security and the competitiveness of the United States through

			 increasing the quantity, diversity, and quality of the teaching and learning of

			 subjects in the fields of science, technology, engineering, mathematics, and

			 foreign language.

			3.Scholarships for

			 science, technology, engineering, mathematics, and foreign language

			 education

			(a)PurposeIt is the purpose of this section to

			 establish and implement a program to award scholarships to individuals who are

			 citizens, nationals, or permanent legal residents of the United States or

			 citizens of the Freely Associated States (as defined in section 103 of the

			 Higher Education Act of 1965 (20 U.S.C. 1003)), to serve as incentives for

			 students to obtain degrees in science, technology, engineering, mathematics,

			 and foreign language.

			(b)Scholarships

			 for science, technology, engineering, mathematics, and foreign language

			 educationPart A of title IV

			 of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by

			 adding at the end the following:

				

					9Scholarships for

				science, technology, engineering, mathematics, and foreign language

				education

						420K.Scholarships for

				science, technology, engineering, mathematics, and foreign language

				education

							(a)PurposeIt is the purpose of this section to award

				scholarships to students to provide incentives for pursuing and obtaining a

				baccalaureate degree in science, technology, engineering, mathematics, or a

				critical foreign language.

							(b)DefinitionsIn this section:

								(1)Critical

				foreign languageThe term

				critical foreign language means any language identified as

				critical by the National Security Education Board and the Secretary.

								(2)ScienceThe term science means any of

				the natural and physical sciences, including chemistry, biology, physics, and

				computer science. Such term shall not include any of the social

				sciences.

								(c)Program

				authorizedFrom the amounts

				appropriated under subsection (f), the Secretary shall carry out a program to

				award scholarships in the amount of $5,000 each to individuals who meet each of

				the following requirements:

								(1)The individual agrees to obtain a

				baccalaureate degree in science, technology, engineering, mathematics, or a

				critical foreign language.

								(2)The individual is a student at an

				institution of higher education who is in good academic standing and is

				capable, in the opinion of the Secretary, of maintaining good standing in such

				course of study.

								(d)Selection of

				recipientsThe Secretary

				shall promulgate regulations to establish a formula for the selection of

				scholarship recipients under this section that—

								(1)ensures fairness and equality for

				applicants in the selection process, based on the amounts appropriated under

				subsection (f); and

								(2)awards not less than 50 percent of amounts

				available under this section for an academic year for scholarships to students

				who meet the requirements described in subsection (c) and are eligible for a

				Federal Pell Grant under subpart 1 for such year.

								(e)Failure to

				complete degreeIf, by the

				end of the 5-year period beginning when an individual receiving a scholarship

				under this section begins a program of study in accordance with the agreement

				described in subsection (c)(1), the individual does not obtain a baccalaureate

				degree in science, technology, engineering, mathematics, or a critical foreign

				language, the individual shall reimburse the Federal Government for the amount

				of the scholarship, including interest, at a rate and schedule to be determined

				by the Secretary pursuant to regulations.

							(f)Report to

				Congress

								(1)Proposed

				regulationsNot later than

				180 days after the date of enactment of the Homeland Security Education Act, the

				Secretary shall—

									(A)publish the proposed regulations that the

				Secretary determines are necessary to carry out this section; and

									(B)submit to the appropriate committees of

				Congress a report on how the Secretary plans—

										(i)to implement the program under this

				section; and

										(ii)to advertise such program to institutions

				of higher education and potential applicants.

										(2)Final

				regulationsNot later than

				180 days after the last day of the comment period for the proposed regulations

				under paragraph (1)(A), the Secretary shall promulgate the final regulations to

				carry out this section.

								(g)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this section $100,000,000 for fiscal

				year 2007, and such sums as may be necessary for each of the 5 succeeding

				fiscal

				years.

							.

			4.Federal grants to

			 public schools

			(a)In

			 generalTitle V of the

			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7201 et seq.) is

			 amended by adding at the end the following:

				

					EStrengthening

				mathematics and science education

						5701.DefinitionsIn this part:

							(1)Conditional

				agreementThe term

				conditional agreement means an arrangement between representatives

				of the private sector and a local educational agency to provide certain

				services and funds to the local educational agency, such as—

								(A)the donation of computer hardware and

				software;

								(B)the donation of science laboratory

				equipment suitable for students in kindergarten through grade 12;

								(C)the establishment of internship and

				mentoring opportunities for students who participate in mathematics, science,

				and information technology programs under this part;

								(D)the donation of scholarship funds for use

				at institutions of higher education by eligible students who have participated

				in the mathematics, science, and information technology programs under this

				part; and

								(E)the donation of technology tools.

								(2)Private

				sectorThe term private

				sector includes corporations, universities, State or local government

				agencies, membership organizations, and other similar entities involved in the

				mathematics and science fields.

							(3)ScienceThe term science means any of

				the natural and physical sciences, including chemistry, biology, physics, and

				computer science. The term does not include any of the social sciences.

							5702.Federal grants to

				public schools

							(a)Grant program

				authorizedThe Secretary

				shall establish a demonstration program under which the Secretary shall award

				grants to local educational agencies to enable such agencies to—

								(1)develop and implement programs that—

									(A)build or expand mathematics and science

				curricula;

									(B)provide—

										(i)a rich standards-based course of study in

				mathematics and science to students; and

										(ii)opportunities for students who excel in

				mathematics or science, particularly students who are members of traditionally

				underrepresented groups in the fields of mathematics or science, to be mentored

				by adults currently active in the appropriate field;

										(2)provide mentoring opportunities for

				students in the fields of mathematics and science;

								(3)upgrade existing laboratory facilities;

				or

								(4)purchase the equipment necessary to

				establish and maintain such programs.

								(b)Application

								(1)In

				generalA local educational

				agency desiring a grant under this section shall submit an application to the

				Secretary at such time, in such manner, and containing such information as the

				Secretary may require by regulation, in accordance with paragraph (3).

								(2)ContentsThe application described in paragraph (1)

				shall include—

									(A)a description of the proposed activities

				under the grant, consistent with the uses of funds described under subsection

				(a);

									(B)a description of how programs under the

				grant will involve innovative experience learning, such as laboratory

				experience;

									(C)a description of any mathematics and

				science mentoring component (which may take place at the school, at a workplace

				and paired with internships, or via the Internet), including—

										(i)the program model and goals;

										(ii)the anticipated number of students

				served;

										(iii)the criteria for selecting students for the

				mentoring component; and

										(iv)the mentoring best practices that will be

				followed;

										(D)a description of any applicable higher

				education scholarship program, including—

										(i)the criteria for student selection;

										(ii)the duration of the scholarships;

										(iii)the number of scholarships to be awarded

				each year; and

										(iv)the funding levels for the

				scholarships;

										(E)evidence of the private sector

				participation and support in cash or in kind, as required under subsection (c);

				and

									(F)an assurance that, upon receipt of a grant

				under this part, the local educational agency will—

										(i)execute a conditional agreement with a

				representative of the private sector; and

										(ii)enter into an agreement with the Secretary

				to comply with the requirements of this part.

										(3)RegulationsNot later than 180 days after the date of

				enactment of the Homeland Security Education

				Act, the Secretary shall issue and publish proposed regulations

				for this subsection. Not later than 180 days after the date on which the period

				for comment concerning the proposed regulations ends, the Secretary shall issue

				the final guidelines under this subsection.

								(c)Private sector

				participationA local

				educational agency receiving a grant under this section shall enter into a

				conditional agreement with a representative of the private sector regarding the

				programs carried out under this section, including not less than 1 conditional

				agreement with a private sector entity that has agreed to recruit the entity's

				employees or members in the mathematics and science fields to serve as mentors

				to students.

							(d)Award

				basis

								(1)In

				generalThe Secretary shall

				select a local educational agency to receive a grant under this section on the

				basis of merit, as determined after the Secretary has conducted a comprehensive

				review of the application.

								(2)PriorityIn awarding grants under this section, the

				Secretary shall give priority to a local educational agency that is a high need

				local educational agency (as such term is defined in section 201(b) of the

				Higher Education Act of 1965).

								5703.Authorization of

				appropriationsThere are

				authorized to be appropriated to carry out this part $75,000,000 for fiscal

				year 2007, and such sums as may be necessary for each of the 5 succeeding

				fiscal

				years.

						.

			(b)Table of

			 contentsThe table of

			 contents in section 2 of the Elementary and Secondary Education Act of 1965 is

			 amended by inserting after the item relating to section 5618 the

			 following:

				

					

						Part E—Strengthening mathematics and science education

						Sec. 5701. Definitions.

						Sec. 5702. Federal grants to public schools.

						Sec. 5703. Authorization of

				appropriations.

					

					.

			5.From the laboratory to

			 the classroom scholarships

			(a)PurposeThe purpose of this section is to increase

			 the amount of elementary and secondary educators with a background and

			 expertise in scientific or engineering subjects by awarding scholarships to

			 practicing scientists and engineers to encourage them to return to school to

			 become certified elementary and secondary teachers in those disciplines.

			(b)DefinitionsIn this section:

				(1)Eligible

			 individualThe term

			 eligible individual means a person who—

					(A)is a citizen, national, or permanent legal

			 resident of the United States or a citizen of 1 of the Freely Associated States

			 (as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C.

			 1003));

					(B)holds a baccalaureate or graduate degree

			 from an institution of higher education, in a scientific or engineering field;

			 and

					(C)has not less than 3 years of work

			 experience in a scientific or engineering position.

					(2)Institution of

			 higher educationThe term

			 institution of higher education has the meaning given the term in

			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).

				(3)Qualified

			 expensesThe term

			 qualified expenses means the tuition, books, fees, supplies, and

			 equipment required for a course of instruction, at the institution of higher

			 education the eligible individual chooses to attend, that leads to elementary

			 or secondary teaching certification or licensure in any State, and other

			 expenses for completing a teacher preparatory program or obtaining a teaching

			 certificate or license.

				(4)Scientific or

			 engineeringThe term

			 scientific or engineering means any discipline within the natural

			 sciences, physical sciences, technology, mathematics, or engineering subject

			 areas.

				(5)StateThe term State means each of

			 the several States of the United States and the District of Columbia.

				(c)Program

			 authorized

				(1)In

			 generalFrom amounts

			 appropriated under subsection (f), the Secretary of Education shall award

			 scholarships to eligible individuals which shall be used to enable the

			 individuals to pay for qualified expenses and attend an institution of higher

			 education of the individual's choosing.

				(2)DesignationA scholarship awarded under this section

			 shall be known as a From the Laboratory to the Classroom

			 Scholarship.

				(d)Amount;

			 duration

				(1)AmountA scholarship awarded under this section

			 shall be in an amount of not more than $15,000 per year.

				(2)Duration of

			 scholarshipA scholarship

			 awarded to an eligible individual under this section shall be for the period of

			 time required for the individual to complete a course of study leading to

			 elementary or secondary school teacher certification or licensure in a State or

			 a territory of the United States, except that no scholarship shall exceed a

			 period of 2 years.

				(e)Terms of

			 scholarship

				(1)Employment as

			 teacherAs a condition of

			 receiving a scholarship under this section, an eligible individual shall agree

			 to be employed full-time as an elementary or secondary education teacher in

			 science, mathematics, or engineering at a high-need, low-income school, as

			 determined by the Secretary, for a period of not less than 5 years after

			 receiving the teacher certification or licensure.

				(2)Failure to

			 teachIf an individual who

			 receives a scholarship under this section does not comply with paragraph (1),

			 the individual shall reimburse the Federal Government for the amount of such

			 scholarship, including interest, at a rate and schedule to be determined by the

			 Secretary.

				(f)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to carry out this section—

				(1)$300,000,000 for fiscal year 2007;

				(2)$375,000,000 for fiscal year 2008;

				(3)$450,000,000 for fiscal year 2009;

			 and

				(4)$600,000,000 for each of the fiscal years

			 2010 through 2013.

				6.Encouraging early

			 foreign language studies

			(a)In

			 generalTitle II of the

			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is

			 amended by adding at the end the following:

				

					EEncouraging early

				foreign language studies

						2501.Encouraging early

				foreign language studies

							(a)PurposeIt is the purpose of this section to

				improve the performance of students in the study of foreign languages by

				encouraging States, institutions of higher education, elementary schools, and

				secondary schools to participate in programs that—

								(1)upgrade the status and stature of foreign

				language teaching by encouraging institutions of higher education to assume

				greater responsibility for improving foreign language teacher education through

				the establishment of a comprehensive, integrated system of recruiting and

				advising such teachers;

								(2)focus on the education of foreign language

				teachers as a career-long process that should continuously stimulate the

				teachers' intellectual growth and upgrade the teachers' knowledge and

				skills;

								(3)bring foreign language teachers in

				elementary schools and secondary schools together with linguists or higher

				education foreign language professionals to increase the subject matter

				knowledge and improve the teaching skills of teachers through the use of more

				sophisticated resources that institutions of higher education are better able

				to provide than the schools; and

								(4)develop more rigorous foreign language

				curricula that are aligned with—

									(A)professional accepted standards for

				elementary and secondary education instruction; and

									(B)the standards expected for postsecondary

				study in foreign language.

									(b)DefinitionsIn this section:

								(1)Eligible

				partnershipThe term

				eligible partnership means a partnership that—

									(A)shall include—

										(i)a foreign language department of an

				institution of higher education; and

										(ii)a local educational agency; and

										(B)may include—

										(i)another foreign language department, or a

				teacher training department, of an institution of higher education;

										(ii)another local educational agency, or an

				elementary school or secondary school;

										(iii)a business;

										(iv)a nonprofit organization, including a

				museum;

										(v)a heritage or community center for language

				study;

										(vi)a national language resource and training

				center authorized under part A of title VI of the Higher Education Act of 1965;

				or

										(vii)the State foreign language coordinator or

				State educational agency.

										(2)High need local

				educational agencyThe term

				high need local educational agency has the meaning given the term

				in section 201(b) of the Higher Education Act of 1965.

								(3)Critical

				foreign languagesThe term

				critical foreign languages refers to any language identified as

				critical by the National Security Education Board and the Secretary.

								(4)Summer workshop

				or instituteThe term

				summer workshop or institute means a workshop or institute

				that—

									(A)is conducted for a period of not less than

				2 weeks during the summer;

									(B)provides direct interaction between

				students and faculty; and

									(C)provides for followup training during the

				academic year that—

										(i)except as provided in clause (ii) or (iii),

				shall be conducted in the classroom for a period of not less than 3 days, which

				may or may not be consecutive;

										(ii)if the program described in subparagraph

				(A) is for a period of not more than 2 weeks, shall be conducted for a period

				of more than 3 days; and

										(iii)may be conducted through distance

				education.

										(c)Grants to

				partnerships

								(1)In

				generalThe Secretary is

				authorized to award grants, on a competitive basis, to eligible partnerships to

				enable the eligible partnerships to pay the Federal share of the costs of

				carrying out the authorized activities described in this section.

								(2)DurationA grant awarded under this section shall be

				for a period of 5 years.

								(3)Federal

				shareThe Federal share of

				the costs of the activities described in this section shall be—

									(A)75 percent of the costs for the first year

				of a grant under this section;

									(B)65 percent of such costs for the second

				such year; and

									(C)50 percent of such costs for each of the

				third, fourth, and fifth such years.

									(4)Non-Federal

				shareThe non-Federal share

				of the costs of carrying out the authorized activities described in this

				section may be provided in cash or in kind, fairly evaluated.

								(5)PriorityIn awarding grants under this section, the

				Secretary shall give priority to eligible partnerships—

									(A)that include high need local educational

				agencies; or

									(B)that emphasize the teaching of the critical

				foreign languages.

									(d)Applications

								(1)In

				generalEach eligible

				partnership desiring a grant under this section shall submit an application to

				the Secretary at such time, in such manner, and accompanied by such information

				as the Secretary may require.

								(2)ContentsAn application submitted under paragraph

				(1) shall include—

									(A)an assessment of the teacher quality and

				professional development needs of all the schools and educational agencies

				participating in the eligible partnership with respect to the teaching and

				learning of foreign languages;

									(B)a description of how the activities to be

				carried out by the eligible partnership will be based on a review of relevant

				research, and an explanation of why the activities are expected to improve

				student performance and to strengthen the quality of foreign language

				instruction; and

									(C)a description of—

										(i)how the eligible partnership will carry out

				the authorized activities described in subsection (e); and

										(ii)the eligible partnership's evaluation and

				accountability plan in accordance with subsection (f).

										(e)Authorized

				activitiesAn eligible

				partnership that receives a grant under this section may use the grant funds to

				carry out activities such as—

								(1)creating opportunities for enhanced and

				ongoing professional development that improves the subject matter knowledge of

				foreign language teachers;

								(2)recruiting university students with foreign

				language majors for teaching;

								(3)promoting strong teaching skills for

				foreign language teachers and teacher educators;

								(4)establishing foreign language summer

				workshops or institutes (including followup training) for teachers;

								(5)establishing distance learning programs for

				foreign language teachers;

								(6)designing programs to prepare a teacher at

				a school to provide professional development to other teachers at the school

				and to assist novice teachers at the school, including (if applicable) a

				mechanism to integrate experiences from a summer workshop or institute;

				and

								(7)developing instruction materials.

								(f)Evaluation and

				accountability planEach

				eligible partnership receiving a grant under this section shall develop an

				evaluation and accountability plan for activities assisted under this section

				that includes strong performance objectives and measures for—

								(1)increased participation by students in

				advanced courses in foreign language;

								(2)increased percentages of secondary school

				classes in foreign language taught by teachers with academic majors in foreign

				language; and

								(3)increased numbers of foreign language

				teachers who participate in content-based professional development

				activities.

								(g)ReportEach eligible partnership receiving a grant

				under this section shall annually report to the Secretary regarding the

				eligible partnership's progress in meeting the performance objectives described

				in subsection (f).

							(h)TerminationIf the Secretary determines that an

				eligible partnership is not making substantial progress in meeting the

				performance objectives described in subsection (f) by the end of the third year

				of a grant under this section, the Secretary shall not make grant payments to

				the eligible partnership for the fourth and fifth years of the grant.

							(i)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this section $50,000,000 for fiscal

				year 2007, and such sums as may be necessary for each succeeding fiscal

				year.

							.

			(b)Table of

			 contentsThe table of

			 contents in section 2 of the Elementary and Secondary Education Act of 1965 is

			 amended by inserting after the item relating to section 2441 the

			 following:

				

					

						Part E—Encouraging Early Foreign

				Language Studies

						Sec. 2501. Encouraging early

				foreign language

				studies.

					

					.

			7.Science, engineering,

			 technology, and advanced foreign language education grant program

			(a)PurposeIt is the purpose of this section to

			 support programs in institutions of higher education that encourage

			 students—

				(1)to develop an understanding of science,

			 technology, and engineering;

				(2)to develop foreign language proficiency;

			 and

				(3)to foster future international scientific

			 collaboration.

				(b)DevelopmentThe Secretary of Education shall develop

			 and carry out a program to award grants to institutions of higher education

			 that develop innovative programs for the teaching of foreign languages.

			(c)Regulations and

			 requirementsThe Secretary of

			 Education shall promulgate regulations for the awarding of grants under

			 subsection (b).

			(d)ApplicationAn institution of higher education desiring

			 a grant under this section shall submit an application to the Secretary of

			 Education at such time, in such manner, and containing such information as the

			 Secretary shall require.

			(e)Use of

			 fundsAn institution of

			 higher education receiving a grant under this section shall use grant funds

			 for, among other things—

				(1)the development of an on-campus cultural

			 awareness program by which students attend classes taught in the foreign

			 language and study the science, technology, or engineering developments and

			 practices in a non-English-speaking country;

				(2)immersion programs where students study

			 science, technology, or engineering related coursework in a

			 non-English-speaking country; and

				(3)other programs, such as summer workshops,

			 that emphasize the intense study of a foreign language and science, technology,

			 or engineering.

				(f)Grant

			 distributionIn awarding

			 grants to institutions of higher education under this section, the Secretary of

			 Education shall give priority to—

				(1)institutions that have programs focusing on

			 a curriculum that combines the study of foreign languages and the study of

			 science and technology and produces graduates who have both skills; and

				(2)institutions teaching the languages

			 identified as critical by the National Security Education Board and the

			 Secretary of Education.

				(g)DefinitionsIn this section:

				(1)Institution of

			 higher educationThe term

			 institution of higher education has the meaning given such term in

			 section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).

				(2)ScienceThe term science means any of

			 the natural and physical sciences, including chemistry, biology, physics, and

			 computer science. Such term does not include any of the social sciences.

				(h)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to carry out this section, $15,000,000 for fiscal

			 year 2007, and such sums as may be necessary for each succeeding fiscal

			 year.

			8.National security

			 education program service agreementSection 802(b)(2) of the David L. Boren

			 National Security Education Act of 1991 (50 U.S.C. 1902(b)(2)) is amended to

			 read as follows:

			

				(2)will—

					(A)in the case of a recipient of a

				scholarship, not later than 3 years after the date of the recipient's

				completion of the study for which scholarship assistance was provided under the

				program, work—

						(i)for not less than 1 year in a position in

				the Department of Defense, the Department of Homeland Security, the Department

				of State, or any element of the intelligence community that is certified by the

				Secretary as contributing to national security;

						(ii)if such recipient demonstrates to the

				Secretary of Defense that no position described in clause (i) is available, for

				not less than 1 year in a position in another department or agency of the

				Federal Government that is certified by the Secretary as contributing to

				national security; or

						(iii)if such recipient demonstrates to the

				Secretary of Defense that no position described in clause (i) or (ii) is

				available, for not less than 1 academic year in a position in the field of

				education in a discipline related to the studies supported under this section;

				or

						(B)in the case of a recipient of a fellowship,

				not later than 2 years after the date of the recipient's completion of the

				study for which the fellowship assistance was provided under the program,

				work—

						(i)for not less than 1 year in a position in

				the Department of Defense, the Department of Homeland Security, the Department

				of State, or any element of the intelligence community that is certified by the

				Secretary as contributing to national security;

						(ii)if such recipient demonstrates to the

				Secretary of Defense that no position described in clause (i) is available, for

				not less than 1 year in a position in another department or agency of the

				Federal Government that is certified by the Secretary as contributing to

				national security; or

						(iii)if such recipient demonstrates to the

				Secretary of Defense that no position described in clause (i) or (ii) is

				available, for not less than 1 academic year in a position in the field of

				education in a discipline related to the studies supported under this

				section.

						.

		9.Critical foreign

			 language education program

			(a)Grants

			 authorizedFrom amounts

			 appropriated under subsection (f), the Secretary of Education shall award

			 grants to institutions of higher education to pay the Federal share of programs

			 established by the institutions, in collaboration with elementary schools and

			 secondary schools, for language learning pathways that train students from

			 kindergarten through graduate education to be proficient in the critical

			 foreign languages.

			(b)Application

			 requirementsAn institution

			 of higher education desiring a grant under this section shall submit an

			 application to the Secretary at such time, in such manner, and containing such

			 information as the Secretary of Education shall require. In the application,

			 the institution of higher education shall—

				(1)demonstrate the ability of the institution

			 to collaborate effectively with elementary schools and secondary schools to

			 ensure that students who successfully achieve an advanced proficiency level in

			 a critical foreign language at such schools will continue studying a foreign

			 language at an institution for higher education and achieve a superior

			 proficiency level while enrolled in an academic degree program;

				(2)demonstrate that the program designed by

			 the institution under this section can be replicated for use by other

			 institutions of higher education and elementary schools and secondary schools

			 in the United States; and

				(3)agree to provide the non-Federal share of

			 the costs of the program under this section.

				(c)Federal Share;

			 non-Federal shareThe Federal

			 share of the costs of the program under this section shall be not more than 90

			 percent of such costs. The non-Federal share shall be not less than 10 percent

			 of such costs, and may be provided in cash or in kind, fairly evaluated.

			(d)ProgramA program assisted under this section may

			 include—

				(1)study or work abroad opportunities;

				(2)experiential and community learning;

				(3)distance learning;

				(4)language learning for professional

			 purposes, business, and other disciplines; and

				(5)innovative opportunities for language

			 learning through immersion, internships, and community service.

				(e)Definition of

			 critical foreign languageIn

			 this section, the term critical foreign language means any

			 language identified as critical by the National Security Education Board and

			 the Secretary of Education.

			(f)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this section $50,000,000 for fiscal

			 year 2007 and each succeeding fiscal year.

			10.World language

			 teaching scholarships

			(a)PurposeThe purpose of this section is to increase

			 the number of elementary school and secondary school educators with foreign

			 language proficiency by awarding scholarships to language proficient

			 individuals to enable the individuals to become certified or licensed as

			 foreign language teachers.

			(b)DefinitionsIn this section:

				(1)Eligible

			 individualThe term

			 eligible individual means a person who—

					(A)is a citizen, national, or permanent legal

			 resident of the United States or is a citizen of 1 of the Freely Associated

			 States (as defined in section 103 of the Higher Education Act of 1965 (20

			 U.S.C. 1003));

					(B)holds at least a baccalaureate degree from

			 an institution of higher education; and

					(C)demonstrates written and verbal fluency in

			 a critical foreign language.

					(2)Critical

			 foreign languageThe term

			 critical foreign language means any language identified as

			 critical by the National Security Education Board and the Secretary of

			 Education.

				(3)Institution of

			 higher educationThe term

			 institution of higher education has the meaning given the term in

			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).

				(4)Qualified

			 expensesThe term

			 qualified expenses means the tuition, books, fees, supplies, and

			 equipment required for a course of instruction, at the institution of higher

			 education the eligible individual chooses to attend, that leads to elementary

			 or secondary teaching certification or licensure in any State, and other

			 expenses for completing a teacher preparatory program or obtaining a teaching

			 certificate or license.

				(5)StateThe term State means each of

			 the several States of the United States and the District of Columbia.

				(c)Program

			 authorized

				(1)In

			 generalFrom amounts

			 appropriated under subsection (e), the Secretary of Education shall award

			 scholarships to eligible individuals that shall be used to pay for the

			 qualified expenses of a teacher certification or licensure program.

				(2)DesignationA scholarship under this section shall be

			 known as a World Language Teaching Scholarship.

				(d)Amount;

			 duration; terms

				(1)AmountA scholarship awarded under this section

			 shall be in an amount of not more than $15,000 per year.

				(2)Duration of

			 scholarshipA scholarship

			 awarded to an eligible individual under this section shall be for the number of

			 years required to complete a course of study leading to elementary or secondary

			 school teaching certification in a State or a territory of the United States,

			 except that no scholarship shall exceed a period of 2 years.

				(3)Terms of

			 scholarship

					(A)Employment as a

			 teacherAs a condition of

			 receiving a scholarship under this section, an eligible individual shall agree

			 to be employed full-time as a foreign language elementary or secondary

			 education teacher at a high-need, low-income school, as determined by the

			 Secretary, for a period of not less than 5 years.

					(B)Failure to

			 teachIf an individual who

			 receives a scholarship under this section does not comply with subparagraph

			 (A), the individual shall reimburse the Federal Government for the amount of

			 such scholarship, including interest, at a rate and schedule to be determined

			 by the Secretary.

					(e)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to carry out this section—

				(1)$300,000,000 for fiscal year 2007;

				(2)$375,000,000 for fiscal year 2008;

				(3)$450,000,000 for fiscal year 2009;

			 and

				(4)$600,000,000 for each of the fiscal years

			 2010 through 2012.

				11.Pilot program for

			 student loan repayment for Federal employees with critical science, technology,

			 engineering, mathematics, and foreign language skills

			(a)In

			 generalSubchapter VII of

			 chapter 53 of title 5, United States Code, is amended by inserting after

			 section 5379 the following:

				

					5379a.Pilot program for

				student loan repayment for Federal employees with critical science, technology,

				engineering, mathematics, and foreign language skills

						(a)In this section:

							(1)The term agency means any

				agency that, based on the agency's human capital strategic plan, has a

				shortfall in the number of individuals possessing critical science, technology,

				engineering, mathematics, and foreign language skills.

							(2)The term human capital strategic

				plan means an agency's strategic plan under section 306 of this

				title.

							(3)The term student loan

				means—

								(A)a loan made, insured, or guaranteed under

				part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et

				seq.);

								(B)a loan made under part D or E of title IV

				of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq., 1087aa et seq.);

				or

								(C)a health education assistance loan made or

				insured under part A of title VII of the Public Health Service Act (42 U.S.C.

				292 et seq.) or under part E of title VIII of such Act (42 U.S.C. 297a et

				seq.).

								(b)The Director of the Office of Personnel

				Management shall establish and administer a program under which not less than 3

				but not more than 5 agencies, for a period of 5 years, shall set aside an

				amount, as described in subsection (d), to fund a student loan repayment

				program under section 5379 of this title to repay (by direct payments on behalf

				of the employee) any student loan previously taken out by employees possessing

				science, technology, engineering, mathematics, or foreign language skills

				deemed critical to an agency under the agency's human capital strategic

				plan.

						(c)A program established under this section

				shall remain in effect for the 5-year period beginning on the date of enactment

				of the Homeland Security Education

				Act. Notwithstanding the previous sentence, such program shall

				continue to pay an employee recruited under this program who is in compliance

				with this section and section 5379 of this title the employee's benefits under

				this section through the commitment period in accordance with section

				5379(c).

						(d)Each agency participating in this program

				shall set aside enough funds to repay the student loans of at least one-half of

				the number of employees needed with critical science, technology, engineering,

				mathematics, or foreign language skills, according to the agency’s human

				capital strategic plan.

						(e)(1)Not later than 60 days after the date of

				enactment of the Homeland Security Education

				Act and after consultations with the heads of agencies, the

				Director of the Office of Personnel Management shall propose regulations for

				the pilot program.

							(2)Not later than 180 days after the date on

				which the comment period for proposed regulations under paragraph (1) ends, the

				Director of the Office of Personnel Management shall promulgate final

				regulations.

							(f)(1)(A)Not later than 180 days after the date of

				enactment of the Homeland Security Education

				Act, the Director of the Office of Personnel Management shall

				report to the appropriate committees of Congress on the implementation of the

				program under this section.

								(B)As part of its annual report on the Federal

				Government’s student loan repayment program under section 5379, the Director of

				the Office of Personnel Management shall report on the status of the program

				established under this section and the success of such program in recruiting

				and retaining employees possessing such skills, including an assessment as to

				whether the program should be expanded to other agencies or to individuals

				possessing other critical skills.

								(2)The head of each agency establishing a

				student loan repayment program under this section shall provide any necessary

				information to the Director of the Office of Personnel Management to enable the

				Director to carry out this subsection.

							(g)For the purpose of enabling the Federal

				Government to recruit and retain employees possessing critical science,

				technology, engineering, mathematics, and foreign language skills under this

				section, there are authorized to be appropriated such sums as may be necessary

				to carry out this section for each fiscal

				year.

						.

			(b)Technical and

			 conforming amendmentThe

			 table of sections for chapter 53 of title 5, United States Code, is amended by

			 inserting after the item relating to section 5379 the following:

				

					

						Sec. 5379a. Pilot program for student loan repayment for

				Federal employees with critical science, technology, engineering, mathematics,

				and foreign language

				skills.

					

					.

			

